Citation Nr: 1608243	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-22 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

Whether the Veteran's disability compensation benefits were properly terminated during the period from December 6, 2006 to June 13, 2007.

(The issue of whether an overpayment of service-connected compensation benefits in the calculated amount of $8,122.03 was validly created is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO in Milwaukee, Wisconsin that retroactively terminated the Veteran's service-connected disability compensation benefits for the period from December 6, 2006 to June 13, 2007.  Jurisdiction of this appeal was subsequently transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's disability compensation benefits were terminated for the period from December 6, 2006 to June 13, 2007 because he was determined by the RO to have been a "fugitive felon" during this period.  

In October 2007, the RO received information from VA's Office of Inspector General (OIG) that the Veteran had an outstanding warrant that was issued on December 6, 2006 by a court in Lake County, Indiana, for the offense of obstructing justice.

In November 2007, a representative from the Lake County Court informed VA that the warrant was served on the Veteran on June 13, 2007, and that the warrant was outstanding from December 6, 2006 to June 13, 2007.

The Veteran contends that he was never a fugitive felon, that the warrant in question was issued in error due to a miscommunication between the States of Illinois and Indiana, and that he was never charged with obstruction of justice.  See his May 2008 statement and August 2015 hearing testimony.

Compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n); 38 U.S.C.A. § 5313B (West 2014).

For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

In a November 2007 letter addressed to the Veteran at his most recent address of record, the Milwaukee RO informed the Veteran that VA had been advised by law enforcement authorities that he was the subject of an outstanding warrant, FC00009, with the Lake County Sheriff's Department issued on December 6, 2006.  Thus, the RO found that it appeared the Veteran was a "fugitive felon."  He was advised to contact the law enforcement agency shown above as soon as possible to verify this information, and if the warrant was cleared prior to June 13, 2007, he should send official documentation establishing that fact.  The RO noted that that it would take no action to adjust the Veteran's benefits for at least 60 days to give him an opportunity to clear the warrant with the agency that issued it or to advise VA if he believed that he had been misidentified.  The RO subsequently terminated his benefits for the period in question and the instant appeal ensued.

The Veteran subsequently submitted a photocopy of a stipulated plea and agreement between himself and the prosecuting attorney that was filed in the Superior Court of Lake County, Indiana in March 2006.  This document reflects that the Veteran was charged under Cause #[omitted] FC-00009, with Count I, Forgery (a Class C Felony) and Count II, Attempted Check Fraud (a Class D Felony).  The agreement reflects that the Veteran agreed to plead guilty to Count II, Attempted Check Fraud (a Class D Felony).  The parties agreed that the defendant would be sentenced to twelve months in the Lake County Jail, with ten months to be suspended and served on probation, and he would perform twenty hours of community service, to be monitored by the probation department.  The parties agreed that if the defendant successfully completed his probation and community service, the judgment would be modified to a Class A Misdemeanor.  The State agreed that it would dismiss Count I at the time of sentencing.

In May 2008, the Veteran stated that his case went to trial in April 2006, that he signed a plea agreement in which he pled guilty to a misdemeanor, and agreed to serve nine months of probation, and that such probation was completed in Illinois in November 2006.  He said that the State of Illinois failed to notify the State of Indiana that he had completed his obligations, and that the warrant was issued in error.  

At his August 2015 hearing, the Veteran testified that in June 2007, he was arrested in Indiana, taken to a court, and the judge dismissed his warrant with an apology.  He said that his probation (after his conviction for a misdemeanor) ended in December 2006, but the State of Illinois failed to notify the State of Indiana that he had completed his probation obligations in Illinois, and that the warrant was mistakenly issued by the State of Indiana.  Essentially he contends that the warrant was void at the time it was issued.

The Board notes that the record does not include any judgment or sentencing documents related to the criminal charges discussed in the March 2006 stipulated plea and agreement, and the file contains little information other than the Veteran's statements regarding the sentence assigned and whether his probation was successfully completed.  Moreover, there is no information on file regarding the circumstances of the December 6, 2006 warrant.  Therefore, additional development is required.  

Specifically, the AOJ should obtain written confirmation from the Superior Court of Lake County, Indiana and/or the Lake County California Sheriff's Department that criminal warrant FC-00009 pertaining to the Veteran remained outstanding during the period from December 6, 2006 to June 13, 2007.  The AOJ should also obtain written confirmation as to whether the offense for which the warrant was issued was a felony or a misdemeanor.  See 38 C.F.R. § 3.665(n)(2),(3).  If written confirmation is received that a felony warrant was outstanding for the Veteran for this time period, the AOJ must additionally determine whether the Veteran was, in relation to the offense indicated in the warrant, fleeing to avoid prosecution, or custody or confinement, and/or violating a condition of probation or parole, during the period from December 6, 2006 to June 13, 2007.  The Veteran may only be determined to be a fugitive felon from December 6, 2006 to June 13, 2007 if these conditions are met.  38 C.F.R. § 3.665(n).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any documentation showing that his probation and other obligations in (Cause #[omitted] FC-00009), were successfully completed. 

2.  Obtain any available judgment or sentencing information from the Superior Court of Lake County, Indiana related to the criminal charges discussed in the March 2006 stipulated plea and agreement (Cause #[omitted] FC-00009), which was apparently adjudicated in April 2006, including any subsequent modifications of the initial judgment.

3.  Obtain written confirmation from the Superior Court of Lake County, Indiana and/or the Lake County California Sheriff's Department that criminal warrant FC-00009 pertaining to the Veteran remained outstanding during the period from December 6, 2006 to June 13, 2007.  The AOJ should also obtain written confirmation as to whether the offense for which the warrant was issued was a felony or a misdemeanor.  

4.  If written confirmation is received that a felony warrant was outstanding for the Veteran for this time period, the AOJ must determine whether the Veteran was, in relation to the offense indicated in the warrant, fleeing to avoid prosecution, or custody or confinement, and/or violating a condition of probation or parole, during the period from December 6, 2006 to June 13, 2007.

5.  Then, readjudicate the claim concerning the propriety of the termination of the Veteran's service-connected compensation benefit payments for the period from December 6, 2006 to June 13, 2007.  If this claim is not resolved in the Veteran's favor, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


